Citation Nr: 1512422	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  12-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for amnestic disorder with obsessive-compulsive disorder (OCD) (claimed as memory loss).

2.  Entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for status post pacer insertion for neurocardiogenic syncope, with residuals surgical scar (claimed as a heart condition).  

3.  Entitlement to an effective date earlier than May 17, 2010, for the grant of service connection for residual compression fracture, T-12.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the military from August 1994 to July 1997. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a September 2011 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) granted service connection for amnestic disorder due to episode of systole, with OCD (claimed as memory loss), and status post pacer insertion for neurocardiogenic syncope, with residual surgical scar (claimed as a heart condition).  The RO assigned these grants of service connection an effective date of September 30, 2010, also granted service connection for residual compression fracture, T-12, and assigned an effective date of May 17, 2010.  The Veteran appealed these effective dates and, in March 2014, testified in support of this appeal during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

VA processed this appeal partly electronically utilizing Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account both the records in the physical claims file and those being maintained, instead, electronically.


FINDINGS OF FACT

1.  There is no pending request for benefits related to a disability manifested by memory loss dated prior to September 30, 2010, so that is the date the Veteran first filed a claim for this disability.

2.  There is no pending request for benefits related to a heart disability dated prior to September 30, 2010, so that is the date the Veteran first filed a claim for this disability.

3.  There is no pending request for benefits related to a thoracic spine disability dated prior to May 17, 2010, so that is the date the Veteran first filed a claim for this disability.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for amnestic disorder with OCD (claimed as memory loss).  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2014).

2.  The criteria are not met for entitlement to an effective date earlier than September 30, 2010, for the grant of service connection for status post pacer insertion for neurocardiogenic syncope, with residuals surgical scar (claimed as a heart condition).  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2014).

3.  The criteria are not met for entitlement to an effective date earlier than May 17, 2010, for the grant of service connection for residual compression fracture, T-12.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

Consider however that when, as here, the claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection, and this since has been granted and he has appealed a "downstream" issue such as the effective date of the award, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  So, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream effective date element of his claim.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this circumstance concerning the downstream effective date element of the claims, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) if the disagreement is not resolved, and this has occurred.


The Veteran does not assert that VA violated its duty to notify, including during the March 2014 videoconference hearing before the Board, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), or that there are any outstanding records that VA should obtain on his behalf.  

As for assisting him with these claims, the Veteran also does not assert that he is entitled to a VA examination or that an opinion should be obtained in support of his appeal.  In any event, with an earlier effective date claim as concerning a grant of service connection, the determinative issues are when the Veteran filed his claim for the benefit at issue and when the evidence shows he was entitled to this benefit, thereby alleviating any need for a VA examination of a current condition or a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).  

No further notice or assistance thus is required prior to adjudicating these claims.  Shinseki v. Sanders, 129 S. Ct. at 1696 (2009); see also 38 C.F.R. § 20.1102 (2014).

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic (paperless) portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he submitted or that VA obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, the Board's analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to each claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).


II.  Analysis

By rating decision dated in September 2011, the RO granted the Veteran service connection for amnestic disorder due to an episode of systole, with OCD (claimed as memory loss), and status post pacer insertion for neurocardiogenic syncope, with residual surgical scar (claimed as a heart condition), assigned these grants of service connection an effective date of September 30, 2010, also granted him service connection for residual compression fracture, T-12, and assigned this other grant of service connection an effective date of May 17, 2010.  

The Veteran wants an earlier effective date of December 28, 2008, for these grants of service connection.  According to written statements he submitted in October 2011 and September 2012, and his March 2014 hearing testimony, that earlier date coincides with the day he suffered a grand mal seizure, a condition that caused him to fracture his thoracic spine and develop memory loss and syncope and required him to undergo the installation of a pacemaker.  He alleges that, after suffering that seizure, he visited a VA representative for the purpose of seeking VA benefits for it, reported the seizure and all secondary conditions, and left a blank, but signed, application with the representative - assuming he in turn would complete it by seeking benefits for the seizure and the related conditions.  To his dismay, the Veteran reportedly later learned that all of his secondary conditions had not been included in the application, thereby requiring a visit to a different VA representative and the submission of another application.  The Veteran claims that, given his intent and effort with regards to the original claim, the grants of service connection should be assigned the effective date corresponding with his grand mal seizure.  He points out that records of the seizure treatment establish that he developed the memory loss and syncope and fractured his thoracic spine due to the seizure.  


According to the September 2012 written statement, the Veteran alternatively seeks an effective date of May 17, 2010, for the grants of service connection for the amnestic disorder with OCD (claimed as memory loss), and status post pacer insertion for neurocardiogenic syncope, with residuals surgical scar (claimed as a heart condition).  He asserts that, on that date, he spoke with a VA representative and asked that he submit paperwork constituting a claim for all three conditions at issue in this appeal.   

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2014).  Generally, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2014).  If the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  

"Date of receipt" means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2014).  "Claim" is defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000).  A claimant's identification of the benefit sought does not require any technical precision.  Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (pro se claimant who knows symptoms he is experiencing, which are causing him disability, necessitates the Secretary's evaluation of whether there is a potential under the law to compensate the disability based on a sympathetic reading of the material); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (benefit sought must be identified, but need not be specific).  Indeed, a claimant may satisfy the requirement of filing a claim for a particular disability by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim).

But while VA must interpret a claimant's submissions broadly, it is not required to conjure up issues not raised by claimant.  VA need not anticipate any potential claim for a particular benefit where a claimant failed to express any intention to raise it.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Here, the Veteran filed his first claim for VA compensation in 1997.  Specifically, in a formal application received in August 1997, he mentioned personality and anxiety disorders and gastrointestinal problems.  In a formal application received in April 2009, he mentioned a seizure disorder.  In both applications, he refrained from referring to his memory, heart or back.  

On May 17, 2010, after the RO granted the claim for service connection for a seizure disorder, the Veteran telephoned the RO, indicated that he had received information regarding his seizure disorder claim, stated that VA should have had information pertaining to his back, and noted that his medical records documented a thoracic spine fracture secondary to his seizure.  The RO recorded this conversation in writing and construed the writing as a claim for service connection for a thoracic spine fracture.  As this was the day on which the Veteran had first mentioned his thoracic spine, the RO appropriately assigned the grant of service connection for a thoracic spine disability an effective date of May 17, 2010, coinciding with this conversation.  

In January 2010, the Veteran again contacted VA by telephone and clarified that he wanted service connection for his thoracic spine fracture on a secondary basis, as related to his seizure disorder.  He mentioned no other secondary conditions.  He first mentioned memory loss and a heart condition on a VA Form 21-526b (Veteran's Supplemental Claim) received at VA on September 30, 2010.  The RO thus appropriately assigned the grants of service connection for amnestic disorder with OCD (claimed as memory loss), and status post pacer insertion for neurocardiogenic syncope, with residual surgical scar (claimed as a heart condition) an effective date of September 30, 2010, coinciding with the date of receipt of these claims.  

The Veteran does not assert that he filed a claim for these benefits within one year of his discharge from service.  Rather, he asserts that the appropriate effective date of the grants of service connection should be the date he experienced the grand mal seizure, on December 28, 2008.  Treatment records confirm his assertion that he experienced the seizure on this date.  They also confirm that it resulted in him fracturing his thoracic spine and developing the other conditions at issue in this appeal.  In some cases, treatment records may be construed as an informal claim for a benefit.  However, here, where the Veteran filed original claims for compensation, not claims to reopen or claims for increases, such is not the case.  See MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006) (medical examination report will only be considered an informal claim for an increase in disability benefits if service connection already has been established for the disability); see also 38 C.F.R. §§ 3.155, 3.157 (2014).  

More specifically, once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).


The last sentence of this provision, read out of context, seems to suggest that the Veteran has a valid argument for considering his December 28, 2008 treatment records an informal claim for compensation, thereby entitling him to earlier effective dates.  According to that sentence, the regulation contains two alternative requirements.  The first is that the VA medical reports must refer to examination or treatment of a disability for which service connection previously has been established.  This comports with the first criterion in the first sentence of subsection (b) - that a formal claim for compensation must have been allowed.  The second, alternative criterion of 38 C.F.R. § 3.157(b)(1) is that a claim specifying the benefit sought be received within one year from the date of the VA medical record.  This clearly applies to disabilities other than those for which service connection has been established, but must be interpreted in light of the rest of the subsection.  

The first sentence of subsection (b) sets forth an initial requirement, either the allowance of a formal claim for compensation or a denial of a formal claim for compensation on the basis that the disability is not compensable in degree.  The last sentence of sub-subsection (b)(1) clarifies that the medical reports must relate to the disability for which service connection has been established or that a claim be submitted within the year.  This last phrase refers to disabilities for which service connection has not been established, but is nonetheless subject to the restriction in the beginning of the subsection, that it be a disability for which service connection has been denied because it is not disabling to a compensable degree.

The Board is mindful of the Veteran's assertions that he relied on a VA representative to file a claim encompassing not only his seizure disorder but also all secondary conditions.  It is indeed unfortunate that the representative failed to follow through as the Veteran intended.  However, this does not change the fact that he did not file claims for service connection for the benefits at issue in this appeal prior to the effective dates the RO assigned.  See Lalonde v. West, 12 Vet. App. 377 (1999) (effective date of award of service connection is not based upon date of earliest medical evidence demonstrating entitlement, but on date application upon which service connection was eventually awarded was filed with VA).  

The Board thus concludes the criteria are not met for entitlement to effective dates earlier than September 30, 2010, for the grant of service connection for the amnestic disorder with OCD (claimed as memory loss) and status post pacer insertion for neurocardiogenic syncope, with residuals surgical scar (claimed as a heart condition), and May 17, 2010, for the grant of service connection for residual compression fracture, T-12.  Further, inasmuch as the preponderance of the evidence is against each claim, the benefit-of-the-doubt rule is not for application.  38 C.F.R. §§ 3.102, 4.3.


ORDER

An effective date earlier than September 30, 2010, for the grant of service connection for the amnestic disorder with OCD (claimed as memory loss), is denied.

An effective date earlier than September 30, 2010, for the grant of service connection for status post pacer insertion for neurocardiogenic syncope, with residuals surgical scar (claimed as a heart condition), is denied.  

An effective date earlier than May 17, 2010, for the grant of service connection for residual compression fracture, T-12, is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


